Citation Nr: 0925505	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  05-06 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from December 1981 to 
February 1982 and from January 1983 to January 1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2004 rating decision of the 
Lincoln, Nebraska, VA Regional Office (RO).

This case has previously come before the Board.  The 
Secretary and the appellant (the parties) filed a joint 
motion for remand.  In December 2008, the Court vacated the 
Board's August 2008 decision in which service connection for 
a back disorder was denied.  The case has been returned to 
the Board for further appellate review.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The appellant asserts that intervertebral disc syndrome of 
the lumbar spine is related to service.  As noted in a July 
2005 private treatment report, she asserts that 
intervertebral disc syndrome is a result of having been 
struck by a drop tank while working on the flight line during 
service in December 1984.

The Board notes that in order to establish service 
connection, the evidence must show that the appellant has a 
chronic disability due to disease or injury related by 
competent evidence to service.

Service treatment records note mild low back strain in 
December 1984.  Records, dated from January 1985 through 
January 1986, are silent for complaint, finding, or treatment 
of a back disability.  At separation in January 1986, the 
appellant specifically denied having or having had recurrent 
back pain and the January 1986 separation examination report 
shows that the spine was normal.

VA x-ray examination in February 2003 showed a normal 
lumbosacral spine.

In July 2005, the appellant's private physician opined that 
it was at least as likely as not that the appellant's 
intervertebral disc syndrome was related to the in-service 
injury in December 1984, noting that the back would still 
have been in an acute phase of strain at the time of 
separation in January of the following year.  

The January 2008 VA examiner stated that a determination as 
to whether any back disorder or back pain was related to the 
isolated episode of back pain in service, diagnosed as mild 
low back strain, with no sequelae, could not be made without 
resorting to mere speculation.  The examiner noted that while 
some records note a history of long-standing back pain, to 
include a March 2005 private report noting a history of back 
pain for 20 years, given the varying time frames in regard to 
the onset of back pain reflected in the record, coupled with 
other post service contributing factors, to include a back 
injury noted to have been sustained in a motor vehicle 
accident in 1987, complaints of back and hip pain due to 
having performed farming and animal chores in 2001, and other 
entries referencing back problems due to other activities, it 
was medically impossible to determine whether the current 
back disorder is related to the isolated episode during 
service.  

Under the circumstances in this case, the Board finds that 
further development is necessary.  See Barr v. Nicholson, 21 
Vet. App. 303, 311-12 (2007) (ruling that an exam was 
inadequate, in part, because there was no etiological opinion 
provided).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file 
to the VA examiner who performed the 
January 2008 VA opinion, if available; 
otherwise another VA examiner.  The AOJ 
should request that the examiner provide 
an opinion in regard to the etiology of 
the appellant's back disorder, in terms of 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent) or less likely than not 
(i.e., probability less than 50 percent) 
that the appellant's back disorder is 
related to service.  A complete rationale 
should accompany all opinions provided.  

2.  In light of the above, the claim 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable opportunity in which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



